In the United States Court of Federal Claims

No. 07-328€
(Filed September 4, 2014)
NoT FoR PUBLICATION FlLED
>e*>e»ev<>e-)¢v¢ve=e»e>e>e>ev¥***‘k`k`k‘k`k`k‘k‘k`ki¢i416 U.S. 232, 236 (1974); Pixton v. B&B Plastics, Inc., 291 F.3d 1324, 1326
(Fed. Cir. 2002); CBYDesign Builders u. United States, 105 Fed. Cl. 303, 325 (2012).

While a pro se plaintiffs filings are to be liberally construed, see Erickson v.
Parolus, 551 U.S. 89, 94 (2007), this lenient standard cannot save claims which are
outside the court’s jurisdiction from being dismissed, see Henke v. United States, 60
F.3d 795, 799 (Fed. Cir. 1995). The party invoking a court’s jurisdiction bears the

_5_

burden of establishing it, and must ultimately do so by a preponderance of the
evidence. See McNutt 1). GMAC, 298 U.S. 1'78, 189 (1936); Reynolds 1). Army & Air
Force Exch. Seru., 846 F.2d 746, 748 (Fed. Cir. 1998); Rocouich 1). United States, 933
F.2d 991, 993 (Fed. Cir. 1991).

The government argues that we do not possess subject-matter jurisdiction to
review the denial of plaintiffs claim for VA education benefits. Def.’s Mot. to
Dismiss in Part and for J. on Admin. R. (Def.’s Mot.) at 13. The government is
correct. Even assuming, as plaintiff argues, that the only reason he is being denied
such benefits is because the Army failed to inform him of the program (as required
by Army Regulation 735-40 jHl 3~8(a)(5)), that would do nothing to cure the
jurisdictional defect. Pl.’s Resp. to Def.’s l\/lot. to Dismiss in Part and for J. on
Admin. R. and l\/[ot. for a Directed Verdict (Pl.’s Resp.) at 1-2. Disputes concerning
veterans’ benefits are handled internally by the VA, with appeal to the United
States Court of Appeals for Veterans Claims. See 38 U.S.C. § '7252. Decisions of
that court in turn can be appealed to the Federal Circuit. See 38 U.S.C. § 7292.
"Claims for veterans’ benefits are not within the jurisdiction of the Court of Federal
Claims.” Van Allen 1). United States, 66 Fed. Cl. 294, 296 (2005). Accordingly, the
government’s motion to dismiss the education benefits claim is GRANTED.3

B. The Cr0ss-M0tions for Judgment on the Administrative Record

l. Standard of Rel)iew

A motion for judgment on the administrative record under RCFC 52.1 differs
from a motion for summary judgment under RCFC 56, as the existence of genuine
issues of material fact does not preclude judgment on the administrative record.
See Bcmnum, Inc. 1). United States, 404 F.3d 1346, 1355-56 (Fed. Cir. 2005); Fort
Carson Support Serus. z). United States, 71 Fed. Cl. 5'71, 585 (2006). Rather, a
motion for judgment on the administrative record examines whether the
administrative body, given all the disputed and undisputed facts appearing in the
record, acted in a manner that complied with the legal standards governing the
decision under review. See Fort Cczrson, 71 Fed. Cl. at 585; Greene u. United States,
65 Fed. Cl. 375, 383 (2005); Arch Chems., Inc. 1). United States, 64 Fed. Cl. 380, 388
(2005). Factual findings are based on the evidence in the record, "as if [the Court]
were conducting a trial on the record." Bannum, 404 F.3d at 135'7; see also
Carahsoft Tech. Corp. u. United States, 86 Fed. Cl. 325, 337 (2009); Gulf Grp. Inc. 1).
United States, 61 Fed. Cl. 338, 350 (2004).

3 Plaintiff s other claims are clearly within our subject-matter jurisdiction. Fisher
1). United States, 402 F.3d 1167, 1174 (Fed. Cir. 2005) (finding 10 U.S.C. § 1201 to
be a money-mandating statute that can support jurisdiction in this court).

The administrative decision will be upheld unless it is arbitrary, capricious,
an abuse of discretion, otherwise not in accordance with law, procedurally defective,
or unsupported by evidence in the record. Gulf Grp., 61 Fed. Cl. at 351. A
reviewing court can overturn a board’s decision if it finds that the board based its
decision on an incorrect interpretation of the applicable law, as “the right to
determine questions of law . . . is the exclusive province of the courts." Tyson v.

Um`ted States, 91 Ct. Cl. 139, 141-44 (1940).

2. Plointiff’s Claim for a Medical Retirement

Plaintiff argues that he is entitled to a medical retirement, rather than a
medical separation,‘* He contends that his disability rating should be increased
(beyond the 30% threshold necessary for a medical retirement) to correctly account
for his sleep apnea and associated cognitive conditions, chronic fatigue syndrome,
hypertension, carpal tunnel syndrome, and lumbosacral strain; and that defendant
should provide him back pay and interest reflecting a medical retirement, Compl.
11 14; Pl.’s Resp. at 5~10. Plaintiff makes four arguments in support of this claim.5
First, he argues that the PEB’s conclusion that his sleep apnea was "mild" and thus
required a O% rating was not supported by substantial evidence. Second, he argues
that the PEB committed various procedural errors in reaching the conclusion that
his sleep apnea was mild. Third, he argues that the PEB improperly failed to
award him a disability rating based on all of his medical conditions. Fourth,
plaintiff argues that the PEB applied the wrong legal standard when it rated his

sleep apnea.

The Court agrees with plaintiffs fourth argument: the board applied an
improper legal standard when it rated his sleep apnea, and the matter must be
remanded so the proper standard can be applied. As a result, we need not reach
plaintiffs first and second arguments  his challenge to the board’s conclusion that
plaintiffs sleep apnea was "mild" and thus only entitled him to a 0% rating, and his
contention that various procedural errors were committed in reaching this result.
But plaintiffs third argument  that the board erred by only assigning him a
disability rating for his sleep apnea and ignoring his other conditions  must still
be addressed, and is considered first.

4 A medical separation is awarded to a service member who is found to be medically
unfit for continued service, but is awarded a disability rating of less than 30%. 10

U.S.C. § 1203(b)(4)(A).

5 These arguments mainly disputed the way the board weighed evidence  such as
its having given greater weight to the opinions of more juni0r, as opposed to more
senior, medical officers. See Pl.’s Resp. at 5, 9.

Plaintiff claims that the board improperly refused to assign him a disability
rating for his cognitive disorder on the ground that the disorder was caused by his
sleep apnea. Compl. 11 14. A review of the record does not support plaintiffs
contention that the two conditions should have been found to be unrelated. All of
the medical professionals who offered an opinion on this point either thought sleep
apnea caused his cognitive disorder, or they were unsure of its cause. See AR at 85,
87-88, 128, 137, 159, 165, 173, 180. The board’s conclusion that plaintiffs sleep
apnea was the cause of his cognitive problems is clearly supported by substantial
evidence, Therefore, plaintiffs contention that the PEB erred in not assigning him
a disability rating for his cognitive disorder is rejected.

Plaintiff also makes the related argument that the PEB erred by refusing to
adjust his disability rating to account for the other medical problems that the VA

determined to have been incurred in the line of duty. Compl. 11 14. There is no
evidence, however, that any of these conditions rendered him unfit for service, or
contributed to his lack of fitness. See AR at 137 (PEB finding the unfitting
condition to be "[m]ixed sleep apnea with a central component, requiring CPAP with
a breathing related sleep disorder and a cognitive disorder, not otherwise
specified"). Thus, the PEB properly excluded them from the computation of
plaintiffs disability percentage. See Army Reg. 635-40, App. B-S(a) ("Once a soldier
is determined to be physically unfit for further military service, percentage ratings
are applied to the unfitting conditions from the VASRD." (emphasis added)).€

Plaintiff s fourth argument is that the PEB was required to follow the
VASRD as promulgated by the VA. lnstead of doing so, he claims that the
Department of Defense (DOD) improperly developed its own interpretative
regulations, under which he received a lower disability rating. Pl.’s Reply Br. (Pl.’s
Reply), ECF No. 47, at 11-13; Pl.’s Reply to Def.’s Supp’l Br., ECF No. 67, at 36.

The VASRD provides the following four disability levels and rating criteria
for sleep apnea syndromes, under diagnostic code 6847:

Chronic respiratory failure with carbon dioxide retention or cor
pulmonale, or; requires tracheostomy --------------------------------- -- 100%

Requires use of breathing assistance device such as continuous
airway pressure (CPAP) machine --------------------------------------- -- 50%

Persistent day--time hypersomnolence ------------------------------- -- 30%

Asymptomatic but with documented sleep disorder breathing -- 0%

6 This regulation was not clearly inconsistent with the version of the medical
retirement statute then in effect. See 10 U.S.C. § 1201(a)-(b) (2000).

38 C.F.R. § 4.97 (2000). lt is undisputed that Dr. Berkowitz’s condition requires the
use of a CPAP machine. The VA therefore awarded him a 50% rating for sleep

apnea. AR at 38-40.

The determination by a military service secretary that a member should be
medically retired is governed by 10 U.S,C. § 1201. That section provides that a
member is to be medically retired if, inter alia, "the disability is at least 30 percent
under the standard schedule of rating disabilities in use by the Department of
Veterans Affairs at the time of the determination." 10 U.S.C. § 1201(b)(3)(B) (2012)
(emphasis added).7 Congress thus clearly and unambiguously required service
secretaries to use the VASRD rating schedule. This would not appear to preclude
the armed services from interpreting any ambiguous standards employed in the
VASRD schedule, and the Federal Circuit has acknowledged that a "Secretary may
make upward departures from the VASRD guidelines in particular cases."
McHenry u. United States, 367 F.3d 1370, 1379 (Fed. Cir. 2004).

A DOD Instruction, issued slightly more than two months after the VA
published its final rule adding sleep apnea syndromes to the VASRD schedule,
contained an enclosure which described itself as "a supplement to the VASRD that
contains principles for rating disabilities where additional guidance or clarification
is needed for processing active duty and Reserve military disability cases." DODI
1332.39, Enclosure 2 11 E2.1.1 (1996). Under this enclosure, "the VASRD is the
starting point and initial guidance for an impairment rating," but "[b]ecause the
enclosure modifies selected VASRD ratings, it is the final reference for impairment
adjudications." Id., 11 E.‘Z.1.2. The special instruction for sleep apnea syndromes,

diagnostic code 6847, provides:

The VASRD lists four percentage rating options: 0%, 30%, 50%, and
100% under this code, corresponding to assessed levels of disability
relative to civilian earning capacity due to Sleep Apnea. The following
interpretation will apply:

Total industrial impairment 100%
Considerable industrial impairment 50%
Definite industrial impairment 30%

l\/[ild industrial impairment 0%

7 The medical separation provision, 10 U.S,C. § 1203, similarly requires
determinations to be "under the standard schedule of rating disabilities in use by
the Department of Veterans Affairs," but applies to members whose disability
rating was less than 30% or was not service-related. See 10 U.S.C. § 1203(b)(4)(A)-

(C) (2012).

Id., 1[ E2.A1.2.21. Applying this schedule, which does not reference a breathing
assistance device, the PEB assigned plaintiff a 0% rating. AR at 133. Thus, the
Army assigned plaintiff a different disability rating than he would (and, in fact, did)
receive under the VASRD schedule The question for the Court is whether this
application of the DOD interpretative instruction violates 10 U.S.C. § 1201(b)(3)(B).

The government offers two justifications for this application of the DOD sleep
apnea instruction. First, defendant cites the authority given to each military
service secretary under 10 U.S.C. § 1216(a) to "prescribe regulations to carry out
this chapter within his department." See Def.’s Surreply, ECF No. 91 (Def.’s
Surreply), at 2. This includes "all powers, functions and duties incident to
determination under this chapter of . . . the percentage of disability of any such
member at the time of his separation from active duty." Def.’s Surreply at 2
(quoting 10 U.S.C. § 1216(b)(2)). Defendant contends that this regulatory authority,
combined with the long history of military departments issuing regulations that
vary from the VASRD, are sufficient to make the disability determination lawful.

Id. at 2-6.

The problem with this argument is that, under chapter 61 of title 10, the
percentage disability determination for purposes of medical retirement or
separation is unambiguously required to be made "under the standard schedule of
rating disabilities in use by the Department of Veterans Affairs at the time of the
determination." 10 U.S.C. §§ 1201(b)(3)(B), 1203(b)(4)(A)-(C). A regulation does
not "carry out" that provision if it disregards the criteria employed in the VASRD
and replaces them with a different set of standards, nor can such an action be
considered "incident to" a determination under the disregarded schedule. A
requirement that a particular schedule be used is not implemented by a regulation
that ignores the schedule, and  when Congress imposes such a limitation on
authority  actions which sidestep that requirement can hardly be within the
power delegated to the executive branoh.

This is not to say that when the VASRD schedule employs ambiguous
terminology, the service branches are powerless to interpret it. But there is no
ambiguity in the VASRD schedule’s treatment of service members whose sleep
apnea "[r]equires use of [a] breathing assistance device such as [a] continuous
airway pressure (CPAP) machine"  this entitles the individual to a 50% disability
rating. 38 C.F.R. § 4.97, Code 6847. Unlike the standard in its place in the
enclosure to DODI 1332.39, this is clear and straightforward. The Court also notes
that, at the time the DOD instruction issued, service secretaries could depart from
the VASRD if this would treat service members more generously. See McHenry, 367
F.3d at 1379.8 Thus, were the sleep apnea instruction to be used in addition to the

3 As we shall see, the power to prescribe criteria for such departures is now jointly
shared by the Secretaries of Defense and of Veterans Affairs. See 10 U.S.C.
§ 1216a(a)(2).

_10-